       Case 2:07-cr-20168-JWL Document 1968 Filed 03/25/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA

                    Plaintiff,

     v.                                       Case No. 07-CR-20168-JWL

THOMAS HUMPHREY ET AL.,

                    Defendant.



                          ENTRY OF APPEARANCE

      Assistant United States Attorney Scott C. Rask enters his appearance as

attorney of record for the plaintiff and withdraws the appearance of Assistant

United States Attorney Terra D. Morehead.

                                       Respectfully Submitted,

                                      DUSTON SLINKARD
                                      Acting United States Attorney
                                      District of Kansas


                                         s/Scott C. Rask
                                       Scott C. Rask, #15643
                                       Assistant United States Attorney
                                       500 State Avenue, Suite 360
                                       Kansas City, Kansas 66101
                                       (913) 551-6730
                                       (913) 551-6541 (fax)
                                       Scott.Rask@usdoj.gov
       Case 2:07-cr-20168-JWL Document 1968 Filed 03/25/21 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I certify that on March 25th, 2021, this Entry of Appearance was

electronically filed with the clerk of the court by using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record in this case and the

Notice of Electronic Filing plus a copy of the Entry of Appearance was placed in

the United States mail, postage prepaid, to the following non-CM/ECF participant.



                                         s/Scott C. Rask
                                        Scott C. Rask, #15643
                                        Assistant United States Attorney




                                           2
